UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24143 RIDGEWOOD ELECTRIC POWER TRUST V (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3437351 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 30, 2007, there were 932.8875 Investor Shares outstanding. RIDGEWOODELECTRIC POWER TRUST V FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 7,148 $ 7,706 Restricted cash 2,301 3,153 Accounts receivable 2,852 2,654 Unbilled receivables 4,974 4,753 Due from affiliates 840 1,775 Inventory - consumables 849 746 Prepaid expenses and other current assets 246 299 Total current assets 19,210 21,086 Notes receivable, affiliates 5,027 4,926 Investments 8,839 8,633 Plant and equipment, net 52,309 51,909 Intangibles, net 13,117 13,368 Deferred financing costs, net 458 481 Other assets 285 285 Total assets $ 99,245 $ 100,688 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,247 $ 2,406 Accrued expenses 7,886 7,731 Long-term debt - current portion 1,970 1,878 Capital lease obligations - current portion 3,440 2,897 Construction advances - current portion 564 578 Due to affiliates 637 865 Total current liabilities 16,744 16,355 Long-term debt - noncurrent portion 16,120 16,936 Capital lease obligations - noncurrent portion 32,655 26,898 Construction advances - noncurrent portion 17,034 23,264 Deferred income taxes 1,233 1,105 Minority interest 301 476 Total liabilities 84,087 85,034 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (932.8875 Investor Shares issued and outstanding) 15,799 16,289 Managing shareholder’s accumulated deficit (1 management share issued and outstanding) (641 ) (635 ) Total shareholders’ equity 15,158 15,654 Total liabilities and shareholders’ equity $ 99,245 $ 100,688 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited, in thousands, except per share data) Three Months Ended March 31, 2006 2005 Revenues $ 8,255 $ 6,882 Cost of revenues 6,720 6,027 Gross profit 1,535 855 Operating expenses: General and administrative expenses 240 205 Management fee to the Managing Shareholder 583 583 Total operating expenses 823 788 Income from operations 712 67 Other income (expense): Interest income 164 150 Interest expense (1,432 ) (1,233 ) Equity in income of Maine Hydro 376 226 Equity in income (loss) of Indeck Maine 130 (560 ) Equity in loss of NEH (32 ) (96 ) Equity in income of US Hydro 203 186 Other expense (152 ) - Other expense, net (743 ) (1,327 ) Loss before income taxes and minority interest (31 ) (1,260 ) Income tax expense 117 26 Loss before minority interest (148 ) (1,286 ) Minority interest in the loss of subsidiaries 102 130 Net loss (46 ) (1,156 ) Foreign currency translation adjustment 21 (18 ) Comprehensive loss $ (25 ) $ (1,174 ) Managing Shareholder - Net loss $ - $ (12 ) Managing Shareholder - Distributions 5 5 Shareholders - Net loss (46 ) (1,144 ) Net loss per Investor Share (49 ) (1,227 ) Distributions per Investor Share 500 500 The accompanying notes are an integral part of these financial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 2,705 $ 910 Cash flows from investing activities: Capital expenditures (1,317 ) (2,784 ) Cash flows from financing activities: Repayments of long-term debt (939 ) (879 ) Repayments of capital lease obligations (540 ) (75 ) Cash distributions to minority interest (76 ) (529 ) Cash distributions to shareholders (471 ) (471 ) Net cash used in financing activities (2,026 ) (1,954 ) Effect of exchange rate on cash and cash equivalents 80 (474 ) Net decrease in cash and cash equivalents (558 ) (4,302 ) Cash and cash equivalents, beginning of period 7,706 20,289 Cash and cash equivalents, end of period $ 7,148 $ 15,987 The accompanying notes are an integral part of these financial statements. 3 Ridgewood Electric Power Trust V Notes to Condensed Consolidated Financial Statements (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust V (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on September 27, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of March 31, 2006, and for the three-month periods ended March 31, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the three months ended March 31, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. Certain items in previously issued financial statements have been reclassified for comparative purposes. This had no effect on net loss for the three months ended March 31, 2006 and 2005. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in March 1996. The Trust began offering shares on April 12, 1996 and concluded its offering on April 15, 1998. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The projects to be owned by the Trust may have characteristics that qualify the projects for government incentives. Among the possible incentives is ancillary revenue opportunities related to the fuel used by the power plants or tax incentives provided to projects in remote locations. The Trust’s accompanying condensed consolidated financial statements include the financial statements of its majority owned subsidiaries, including Ridgewood UK, LLC (“RUK”). The Trust’s condensed consolidated financial statements also include the Trust’s 29.2% interest in Ridgewood US Hydro Corporation (“US Hydro”), 14.1% interest in Ridgewood Near East Holding LLC (“NEH”), 50% interest in Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”) and 25% interest in Indeck Maine Energy, LLC (“Indeck Maine”) which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the entities mentioned above. The Trust owns 69.6% interest in RUK and the remaining 30.4% minority interest is owned by The Ridgewood Power Growth Fund (the “Growth Fund”). The interest of the Growth Fund is presented as minority interest in the condensed consolidated balance sheets and statements of operations. 4 Ridgewood Electric Power Trust V Notes to Condensed Consolidated Financial Statements (unaudited, dollar amounts in thousands) In the first quarter of 2007, RUK sold its interests in CLPE Holdings Ltd. (“CLP”) as discussed in Note 8. As a result, operating results of the Trust beginning in 2007 will be significantly different than reported for historical periods. 3.INVESTMENTS The Trust’s investments include a 50% interest in Maine Hydro, 25% interest in Indeck Maine, 14.1% interest in NEH and 29.2% interest in US Hydro. Maine Hydro Summarized statements of operations data for Maine Hydro for the three months ended March 31, 2006 and 2005 is as follows: March 31, 2006 2005 Revenues $ 1,520 $ 1,181 Gross profit 796 549 Income from operations 767 518 Net income $ 752 $ 452 Trust share of income in Maine Hydro $ 376 $ 226 Indeck Maine Summarized statements of operations data for Indeck Maine for the three months ended March 31, 2006 and 2005 is as follows: March 31, 2006 2005 Revenues $ 8,346 $ 4,222 Gross profit (loss) 842 (766 ) Income (loss) from operations 789 (835 ) Net income (loss) $ 412 $ (1,124 ) Trust share of income (loss) in Indeck Maine $ 130 $ (560 ) 5 Ridgewood Electric Power Trust V Notes to Condensed Consolidated Financial Statements (unaudited, dollar amounts in thousands) The Trust and Ridgewood Electric Power Trust IV (collectively, the “Ridgewood Indeck Investors”) have a preferred membership interest in Indeck Maine which entitles them to receive all net cash flow from operations each year until they receive an 18% annual cumulative return on their capital contributions to Indeck Maine. NEH Summarized statements of operations data for NEH for the three months ended March 31, 2006 and 2005 is as follows: March 31, 2006 2005 Revenues $ 1,546 $ 1,208 Gross profit 74 27 Loss from operations (193) (1,113 ) Net loss $ (224 ) $ (679 ) Trust share of loss in NEH $ (32 ) $ (96 ) US Hydro Summarized statements of operations data for US Hydro for the three months ended March 31, 2006 and 2005 is as follows: March 31, 2006 2005 Revenues $ 1,916 $ 1,707 Gross profit 1,159 947 Income from operations 847 654 Net income $ 696 $ 636 Trust share of income in US Hydro $ 203 $ 186 4.INCOME TAX Income tax expense represents foreign taxes provided for by CLP. CLP has calculated its quarterly tax provision based upon its projected annual effective tax rate.No provision is made for USincome taxes in the accompanying consolidated financial statements as the income or losses of the Trust are passed through and included in the income tax returns of the individual shareholders of the Trust. As a result, changes in the Trust’s pre-tax income (loss)do not necessarily lead to changes in income tax expense, thereby resulting in volatility of the effective tax rate. 6 Ridgewood Electric Power Trust V Notes to Condensed Consolidated Financial Statements (unaudited, dollar amounts in thousands) 5.CAPITAL LEASE OBLIGATIONS AND CONSTRUCTION ADVANCES As of March 31, 2006 and December 31, 2005, RUK’s capital lease obligations and construction advances outstanding with the respective PowerBank (each a “PowerBank” and collectively, the “PowerBanks”) Funds were as follows: Capital Lease Obligations Construction Advances March 31, December 31, March 31, December 31, 2006 2005 2006 2005 PowerBank I $ 8,861 $ 8,939 $ - $ - PowerBank II 14,728 14,206 1,331 1,902 PowerBank III 11,649 5,750 7,394 13,164 PowerBank IV - - 8,873 8,776 $ 35,238 $ 28,895 $ 17,598 $ 23,842 In addition to the PowerBank capital lease arrangements, RUK leases certain vehicles and equipment under multiple lease agreements which vary in terms and rates ranging from7.4% to 8.9%. At March 31, 2006 and December 31, 2005, the capital lease obligation for these assets was $857 and $900, respectively. At March 31, 2006, remaining scheduled repayments of capital lease obligations were as follows: 2006 (9 months) $ 7,109 2007 6,786 2008 6,777 2009 6,777 2010 6,754 2011 6,651 Thereafter 17,632 58,486 Less: imputedinterest (22,391 ) Present value of net minimum lease payments $ 36,095 6.COMMITMENTS AND CONTINGENCIES On November 10, 2003, RUK entered into an equipment purchase agreement with its main supplier for the purchase of the electricity generation equipment constituting the primary element of the projects making up RUK’s future expansion.The sale price of the equipment was negotiated in euros and the contract allowed RUK to fix the euro price for a substantial portion of its future construction costs.As of December 31, 2005, all of the units provided for in the equipment purchase agreement had either been delivered or had been ordered with delivery pending.A portion of the required payments with respect to the engine/generator sets remains outstanding pending full performance by the equipment supplier.The total of these payment obligations was approximately $4,056 at March 31, 2006 and payments were subject to and contingent on supplier performance in subsequent periods.The engines acquired are used in RUK’s continued expansion under the UK’s Renewable Obligation incentive program. 7 Ridgewood Electric Power Trust V Notes to Condensed Consolidated Financial Statements (unaudited, dollar amounts in thousands) 7.RELATED PARTY TRANSACTIONS The Trust records short-term payables to and receivables from other affiliates in the ordinary course of business. The amounts payable to and receivable from the other affiliates do not bear interest. At March 31, 2006 and December 31, 2005, the Trust had outstanding payables and receivables as follows: March 31, December 31, March 31, December 31, 2006 2005 2006 2005 Due from affiliates Due to affiliates Ridgewood Power Management LLC $ 557 $ 512 $ 253 $ - RRP - 534 - - Growth Fund - - 239 446 US Hydro - - 118 403 Maine Hydro - 44 23 - NEH 103 115 - - Ridgewood Providence B - 207 - - PowerBanks 180 363 - - Other affiliates - - 4 16 Total $ 840 $ 1,775 $ 637 $ 865 8. SUBSEQUENT EVENTS On August 16, 2006, the Managing Shareholder and affiliates of the Trust filed lawsuits against the former independent registered public accounting firm for the Trust, Perelson Weiner, LLP (“Perelson Weiner”), in New Jersey Superior Court.
